UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2288


ERIC EMANUEL TAYLOR,

                Plaintiff - Appellant,

          v.

VIRGINIA IN THE UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:12-cv-00522-AWA-TEM)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Emanuel Taylor appeals the district court’s order

dismissing without prejudice for failure to state a claim his

civil    complaint     against      the   Commonwealth          of     Virginia.      On

appeal,    we    confine    our    review     to    the    issues      raised    in   the

Appellant’s brief.         See 4th Cir. R. 34(b).               Because Taylor does

not challenge in his informal brief the basis for the district

court’s disposition, he has forfeited appellate review of the

court’s    order.      Accordingly,       we    affirm      the      district    court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in    the   materials

before    this   court     and    argument     would      not   aid    the    decisional

process.

                                                                                AFFIRMED




                                          2